DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 09/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II-VI is withdrawn.  Claims 5 and 9-10, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mark Williamson on 5/9/2022.

Claims:
7.	Please replace independent claim 21 as follows:

21.
--
(Currently Amended) An inkjet apparatus configured to apply an ink containing a material of a functional element on a substrate surface, the inkjet apparatus comprising:
an inkjet head 
a scanning mechanism configured to control relative positions of the inkjet head and the substrate surface[[,]] such that the inkjet head and the substrate surface relatively reciprocate in a main scanning direction and such that the inkjet head and the substrate surface relatively move in a sub-scanning direction in a case in which forward movement and backward movement are switched during the reciprocation; 
a surrounding portion surrounding a predetermined region in which the inkjet head is moved by the scanning mechanism in plan view of the substrate surface, and configured such that the surrounding portion overlaps with a nozzle surface of the inkjet head in side view of the substrate surface; and
a vapor supply portion provided outside the substrate surface and in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the same material as a component of a solvent contained in the ink to the region surrounded by the surrounding portion,
wherein in a case in which the ink to be applied contains a solvent whose vapor has a higher density than that of air, the substrate surface is disposed vertically below the inkjet head and the inkjet head is configured to eject the ink vertically downward, and
wherein in a case in which the ink to be applied contains a solvent whose vapor has a density lower than that of air, the substrate surface is disposed vertically above the inkjet head and the inkjet head is configured to eject the ink vertically upward.
--

Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an inkjet apparatus configured to apply an ink containing a material of a functional element on a substrate surface, the inkjet apparatus comprising: an inkjet head including a nozzle configured to eject the ink; 
 	a scanning mechanism configured to control relative positions of the inkjet head and the substrate surface; 
 	a surrounding portion surrounding a region in which the inkjet head is moved by the scanning mechanism in plan view of the substrate surface, and configured such that the surrounding portion overlaps with a predetermined region including a height at which the nozzle is placed in side view of the substrate surface; 
 	a liquid supply system configured to supply liquid to the region surrounded by the surrounding portion in plan view of the substrate surface; and 
 	a vapor supply portion provided in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the liquid supplied from the liquid supply system to the region surrounded by the surrounding portion.

9.	The Applicant also disclosed independent claim 21 an inkjet apparatus configured to apply an ink containing a material of a functional element on a substrate surface, the inkjet apparatus comprising:
an inkjet head;
a scanning mechanism configured to control relative positions of the inkjet head and the substrate surface such that the inkjet head and the substrate surface relatively reciprocate in a main scanning direction and such that the inkjet head and the substrate surface relatively move in a sub-scanning direction in a case in which forward movement and backward movement are switched during the reciprocation; 
a surrounding portion surrounding a predetermined region in which the inkjet head is moved by the scanning mechanism in plan view of the substrate surface, and configured such that the surrounding portion overlaps with a nozzle surface of the inkjet head in side view of the substrate surface; and
a vapor supply portion provided outside the substrate surface and in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the same material as a component of a solvent contained in the ink to the region surrounded by the surrounding portion,
wherein in a case in which the ink to be applied contains a solvent whose vapor has a higher density than that of air, the substrate surface is disposed vertically below the inkjet head and the inkjet head is configured to eject the ink vertically downward, and
wherein in a case in which the ink to be applied contains a solvent whose vapor has a density lower than that of air, the substrate surface is disposed vertically above the inkjet head and the inkjet head is configured to eject the ink vertically upward.

10.	Japanese Patent application publication number 2006-260778 to Sawato disclosed a similar invention in Fig. 3. Unlike in the instant application, Sawato is silent about “a liquid supply system configured to supply liquid to the region surrounded by the surrounding portion in plan view of the substrate surface; and a vapor supply portion provided in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the liquid supplied from the liquid supply system to the region surrounded by the surrounding portion” as disclosed in independent claim 1. 
11.	 Sawato is also silent about “wherein in a case in which the ink to be applied contains a solvent whose vapor has a higher density than that of air, the substrate surface is disposed vertically below the inkjet head and the inkjet head is configured to eject the ink vertically downward, and wherein in a case in which the ink to be applied contains a solvent whose vapor has a density lower than that of air, the substrate surface is disposed vertically above the inkjet head and the inkjet head is configured to eject the ink vertically upward” as disclosed in independent claim 21.

12.	U.S. Patent application publication number 2010/0045735 to Sagahara also disclosed a similar invention in Fig. 7B. Unlike in the instant application, Sagahara is silent about “a liquid supply system configured to supply liquid to the region surrounded by the surrounding portion in plan view of the substrate surface; and a vapor supply portion provided in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the liquid supplied from the liquid supply system to the region surrounded by the surrounding portion” as disclosed in independent claim 1.
13.	Sagahara is also silent about “wherein in a case in which the ink to be applied contains a solvent whose vapor has a higher density than that of air, the substrate surface is disposed vertically below the inkjet head and the inkjet head is configured to eject the ink vertically downward, and wherein in a case in which the ink to be applied contains a solvent whose vapor has a density lower than that of air, the substrate surface is disposed vertically above the inkjet head and the inkjet head is configured to eject the ink vertically upward” as disclosed in independent claim 21.

14.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853